DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant amended claims 1, 7, and 10 and added claim 15 which changes the scope of the claim and as such, a new ground of rejection is issued.
In regards to 112 rejection for claim 1 and similarly claims 7 and 10, Applicant asserts (pg. 10):
The examiner appeared to find the replacement of "wherein the bidirectional charger is configured to allow ... " with "wherein the bidirectional charging system is configured to allow ... " to be a favorable amendment that should overcome the current 35 USC 112 rejections.
And further asserts:
Applicant respectfully submits that the application provides written support for the amended independent claims.
And further asserts:
Applicant further submits that the amended independent claims are definite since they clearly recite that the bidirectional charging system, as a whole, is configured to allow the control system of the electrical network to modulate an amount of power supplied to and/or withdrawn from the vehicle via a bidirectional terminal connected to the electrical network and the electric vehicle.
In response:
As can be seen from the rejection of claims 1 and similarly claims 7 and 10, examiner maintains the 112 rejection of these claims for the reasons set forth below.

In regards to 103 rejection for claim 1 and similarly claims 7 and 10, Applicant asserts (pg. 11):
The bi-directional terminal of Bogolea is designed to remain within a person's home or residence. Thus, there is no teaching of how to communicate between a vehicle and a bidirectional terminal if the bidirectional charger is located in the vehicle. 
In response:
Claim 1, and similar claims 7 and 10, does not claim communicating nor a method of communicating between the bidirectional terminal and the vehicle if a bidirectional charger is located in the vehicle. Claim 1 and similarly claims 7 and 10, also does not claim a communication method that is dependent on a bidirectional charger being located in the vehicle.
In regards to 103 rejection for claim 1 and similarly claims 7 and 10, Applicant asserts (pg. 11):
Bogolea in view of Loftus Does Not Consider There is No Reason to Modify Bogolea's Terminal to Ensure that the Energy Storage Device of the EV has Sufficient Charge to Enable the EV to Return from a Worksite, Campsite, or Other Remote Location.
In response:
As can be seen from the rejection of claims 1 and similarly claims 7 and 10, the 
The Examiner uses the combined teachings of Bogolea in view of Loftus “in order to prevent over-discharge and allow the vehicle sufficient charge to enable it to return from an energy transfer site to an intended destination as taught by Loftus ([0033] [0040])”.
In regards to 103 rejection for claim 1 and similarly claims 7 and 10, Applicant asserts (pg. 13):
Furthermore, Bogolea teaches that the intended purpose of its systems is to not only allow a person's electric vehicle to charge during low energy usage hours and supply energy back to the grid during high usage hours, but it is also intended to serve as an emergency power source for a person's home during either a blackout or a brownout. 
On the contrary, Loftus's systems were created to serve an entirely different purpose…When the energy level is reduced or depleted, the battery can be charged by coupling the EV to a residential electric grid or to a public or commercial charging station (see par. [0002] of Loftus). Though Loftus teaches that vehicle-to-home (V2H) energy transfer processes can reduce home utility costs as energy can be stored in a vehicle battery during low-demand, low energy cost time periods, then accessed during time periods in which energy costs are higher; Loftus further teaches that these types of systems require an extensive and complex network of control and monitoring modules in addition to the electrical circuitry and equipment necessary to conduct the actual energy transfers between the vehicle, home grid and utility grid (see again [0002]). 
 To overcome the above disadvantages, Loftus teaches a system for transferring energy from an energy storage device (ESD) at an electrified vehicle (EV) to a load external to the vehicle. Loftus further discloses that the load can comprise a microgrid, a public utility grid, or a commercial charging station, as well as a transportable load, such as an electric appliance, power tool, or military equipment, not a home grid.
In response:
The applicant suggests that Bogolea’s bidirectional charging system is intended to be used in a home or vehicle-to-home (V2H) applications and Loftus teaches away from such applications and therefore, there is no reason to modify the teachings of Bogolea with Loftus. 
However, the Examiner finds the applicants remarks unpersuasive for the following reasons:
Although Loftus states discusses short comings of “prior art directed to V2H applications”, Loftus discloses a portable charging system configured to be used in external load applications that are both fixed (Ex. microgrid, a public utility grid) and transportable (electric appliance, a power tool, or military equipment) ([0005]). Loftus also discloses a portable charging system configured to be used in V2H applications ([0040] which are also “fixed” loads) and in fact teaches an improvement to V2H applications. Thus, Loftus portable charging 
The combined teachings of Bogoleo in view of Loftus does not prevent, teach away, nor renders Bogoleo’s apparatus and method the inability to perform its principle of operation of transferring electrical power between a grid and at least one vehicle (See Abstract). 
Specifically, Loftus’ disclosure comprises a portable charging system with the flexibility to transfer power from the vehicle to a variety of loads 10 ([0005] and Fig. 1 of Loftus).   As seen below, the Examiner uses the teachings of Loftus to teach the claimed concept of the control panel configured to allow the user to specify a minimum level of battery charge when transferring charge from the battery to the terminal in such applications (i.e. claim language “wherein the control panel is configured such that a user of said vehicle can specify a minimum level of charge of the battery …...) and does not use Loftus to teach the application or load to which power is being applied. 
The teachings of Loftus to teach the above claimed concept of the user specifying a minimum charge level in a portable charging system do not prevent, teach away, nor renders Bogoleo’s inability to transfer electrical power between a grid and vehicle which is Bogoleo’s principle of operation.
The claimed invention does not claim an environment/system application such as a home use, or vehicle to home (V2H) application. Therefore, Examiner does not use Loftus to teach an application/environment in which the elements of the bidirectional charging system is applied


Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In regards to 103 rejection for claim 1 and similarly claims 7 and 10, Applicant asserts (pg. 15):

Furthermore, since the bi-directional terminal of Bogolea is designed to remain within a person's home or residence, there would be no reason to modify Bogolea's terminal to ensure that the energy storage device of the EV has sufficient charge to enable the EV to return from a worksite, campsite, or other remote location as taught by Loftus.
In response:
As stated above, the Examiner does not combine the teachings of Loftus with Bogolea in order to “Enable the EV to Return from a Worksite, Campsite, or Other Remote Location” but use the combined teachings of Bogolea in view of Loftus “in order to prevent over-discharge and allow the vehicle sufficient charge to enable it to return from an energy transfer site to an intended destination as taught by Loftus ([0033] [0040]).

In regards to 103 rejection for claim 1 and similarly claims 7 and 10, Applicant asserts (pg. 15):
The above remarks were presented during the examiner interview held on August 26, 2021. The examiner stated that Loftus is used to teach claim language "wherein the control panel is configured such that a user of said vehicle can specify a minimum level of charge of the battery …." and is not used to teach whether Loftus' system is used in a home grid. Applicant respectfully submits that the above rationale used to support the maintenance of the current obviousness rejections fails to consider the teachings of Loftus as a whole and how those teachings contradict the objective that Bogolea's disclosure seeks to achieve.
Indeed, Applicant submits that MPEP 2141.02 (VI) states that "a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984)."
In response:
The applicant suggesting that Loftus teaches away and changes the principle operation of Bogoleo is unpersuasive. 
The Examiner uses Loftus to teach claim language “wherein the control panel is configured such that a user of said vehicle can specify a minimum level of charge of the battery …..” (See Fig. 2, Fig. 5 block 62 and [0038] Fig. 6 S84 and [0038] of Loftus).
Loftus’ disclosure comprises a portable charging system with the flexibility to transfer power from the vehicle to a variety of loads 10 ([0005] and Fig. 1 of Loftus). Loftus teachings of the claimed concept of the control panel allowing the user to specify 
In regards to "a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention: 
The claimed invention does not claim a location, application, or environment (such as a home, utility, remote location), in which the bi-directional charging system is used. Therefore, as stated above by the applicant, the examiner does rely Loftus to teach a “home grid” or a specific application in which a bi-directional charging system is used.
Thus, the disclosed use of Loftus charging system (microgrid, public utility, transportable load, etc…) cannot lead or teach away from what is not claimed nor lead or teach away from the claimed invention taught by Bogoleo.
Also, as stated above, Loftus discloses a portable charging system configured to be used in external loads applications that are fixed and also configured to be used in V2H applications ([0040]) which are also “fixed” loads. Therefore, Loftus does not disparage or teaches away from the use V2H applications and in fact teaches an improvement to V2H applications. 
In regards to 103 rejection for claim 1 and similarly claims 7 and 10, Applicant asserts (pg. 15):
Those of ordinary skill in the art seeking to create a bidirectional charging system for an electric vehicle following the teachings of Bogolea, which is directed to using which is not directed to vehicle-to-home charging systems and further disparages these charging systems. Accordingly, those of ordinary skill in the art considering the teachings of Loftus as a whole would recognize that it explicitly teaches away from the systems of Bogolea and therefore would have no reason consider using its teachings to modify the systems of Bogolea.
None of the other cited art references provide a teaching that would reasonably lead those skilled in the art to consider the teachings of a reference which disparages the systems of Bogolea and further rely upon those teachings to modify Bogolea's charging systems.
In response:
Examiner respectfully disagrees. 
As stated above, the Examiner uses the teachings of Loftus to teach the claim concept of the control panel configured to allow the user to specify a minimum level of battery charge when transferring charge form the battery to the terminal (i.e. claim language …“wherein the control panel is configured such that a user of said vehicle can specify a minimum level of charge of the battery ….” (See Fig. 2, Fig. 5 block 62 and [0038] Fig. 6 S84 and [0038] of Loftus).
The Examiner further stated that it would be obvious to one of ordinary skill in the art to use the teachings of Loftus that teaches specifying a minimum battery charge level in order to prevent over-discharge and allow the vehicle sufficient charge to enable it to return from an energy transfer site to an intended destination as taught by Loftus ([0033] [0040]).

Also, as stated above, Loftus discloses a charging system configured to be used in external loads applications that are fixed and also configured to be used in V2H applications ([0040]) which are also “fixed” loads. Loftus teaches the control panel configured such that a user of said vehicle can specify a minimum level of charge of the battery in such application (See Fig. 2, Fig. 5 block 62 and [0038] Fig. 6 S84 and [0038] of Loftus). Therefore, Loftus does not disparage or teaches away from the use V2H applications and in fact teaches an improvement to V2H applications. 
In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C.112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1 and 10 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Claim 1 and 10 recites “a means of communication to a control system of the electrical network”. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 10 has/have been interpreted to cover the 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.  
“a means of communication to a control system of the electrical network” is a terminal Based on Fig. 3 of the Specification.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and similarly claims 7 and 10 recites “wherein the bidirectional charging system is configured to allow the control system of the electrical network to modulate an amount of power supplied to and/or withdrawn from the vehicle according to network needs based on an event schedule sent to the bidirectional terminal” which is not supported in the original specification and is therefore new matter. 
Specifically, claim language above can be interpreted as the bidirectional charging system (i.e. bidirectional terminal, electric vehicle, control panel, and means of communication) controlling the control systems ability to modulate the power or can be interpreted as bidirectional charging system allowing the transfer of modulated power supplied to and/or withdrawn from the vehicle…

[0006] which recites “a means of communication with the control system of the electrical network ….bidirectional charger enabling the transfer of electrical energy from the terminal to the vehicle battery and vice versa, wherein the control system modulates the power supplied to and withdrawn to the vehicle according to the network needs.” 
[0014] The bidirectional charger 105 allows the exchange of electrical energy between the electric vehicle 103 and the electrical network 102.
[0030] “The control system of the electrical network 107 modulates the power supplied to and withdrawn from the vehicle according to the network needs from an event schedule 109 sent to the terminal 101”.
The specification supports the electrical network’s control system modulating the power supplied to and withdrawn from the vehicle but the does not support the bidirectional charging system controlling the control system’s ability to modulate the power. Claim language of claims 1, 7 and 10 as specified above is therefore new matter.
Claim 1 and similarly claim 15 recites” said bidirectional charger being located underneath the vehicle near the powertrain of the vehicle” and “wherein the power battery and the bidirectional charger are located underneath the rear side of the electric vehicle”.
Specifically, the specification does not support the bidirectional charger nor the power battery located underneath the electric vehicle.
To support the above claim limitation in the remarks, the applicant points to Fig. 4 202 is located at the front of the vehicle” and “other components required in a limited space while respecting the distribution of mass on its axles” in conjunction with Fig. 2 supports the battery charger 203 is located underneath the rear side of the electric vehicle.
Examiner respectfully disagrees. The specification does not specify nor is it obvious or inherent that Fig. 4 is a view showing underneath the vehicle.
 Fig. 4 shows a view of the vehicle showing components that are well known to be within the vehicle (Ex. Steering wheel, dash, engine, etc..). As such, the disclosure does not clearly show the view of the vehicle as seen in Fig. 4 is underneath, top, or a cross sectional view of the vehicle.  Thus, the specification does not support the battery charger 203 nor the power battery being located underneath the vehicle.
Additionally, the cited specification by the applicant stating “The battery 202 is located at the front of the vehicle” and “other components required in a limited space while respecting the distribution of mass on its axles” gives a location relative to the front and back and not relative to the bottom /underneath or top of the vehicle. Therefore, the cited specification does not support the battery charger 203 nor the power battery being located underneath the vehicle.
As to claims 2-6 and 11-15, they are included in this rejection due to their dependence on claims 1, 7, and 10.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and similarly claims 7 and 10 recites “wherein the bidirectional charging system is configured to allow the control system of the electrical network to modulate an amount of power supplied to and/or withdrawn from the vehicle according to network needs based on an event schedule sent to the bidirectional terminal” which is unclear.
Specifically it is unclear if claim language “bidirectional charging system is configured to allow the control system of the electrical network to modulate an amount of power” can be interpreted as the bidirectional charging system (i.e. bidirectional terminal, electric vehicle, control panel, and means of communication) controlling the or can be interpreted as bidirectional charging system allowing the transfer of modulated power supplied to and/or withdrawn from the vehicle…
Based on Fig. 4 Examiner will interpret as “bidirectional charging system, via the control system of the electrical network, allowing the transfer of an amount of modulated power supplied to and/or withdrawn from the vehicle according to network needs based on an event schedule sent to the bidirectional terminal”.
Claim 15 recites ”wherein the power battery and the bidirectional charger are located underneath the rear side of the electric vehicle”  which is unclear.
The specification [0033] states “The battery 202 is located at the front of the vehicle”. 
Since the battery 202 is located at the “front” of the vehicle and charger 203 is located near the battery 202 as seen in Fig. 4, then the location of the charger 203 as seen in Fig. 4 would be located near “front” of the vehicle. However claim 15 recites the bi-directional charger and power battery is located underneath the rear side of the electric vehicle.
Therefore it is unclear if the bidirectional charger and power battery is located underneath the rear side or the front side of the electric vehicle.
As to claims 2-6 and 11-15, they are included in this rejection due to their dependence on claims 1, 7, and 10.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bogolea (US 20090030712) in view of Briane (20110254494) in further view of Oh (US 20140333261) in view of Loftus (US 20150217656) in view of Sutardja (US20080136371). 
As to claim 1, Bogolea discloses a bidirectional charging system (Fig. 1, User module, Grid, Fuel source, vehicle, circuit breaker/switch, Communication means ([0017]-[0020]), a building ([0046] lines 1-5, [0051]), home ([0023] line 1-2, [0038] line 1-3). See also [0046]-[0047], [0051]- [0053]) for an electric vehicle (Fig. 1, [0043], [0044] electric Vehicle) the bidirectional charging system comprising:
 a bidirectional terminal (Fig. 1, User module containing Bidirectional outlet type interface, processing unit, and fuel source) for connection to an electrical network ([0047] the system comprises of a user module connected to the grid and to the vehicle via a communication network.  [0020] A communications means, used to establish communications with the utility directly, the utility meter, one or more ,
 an electric vehicle (Fig. 1, [0043], [0044] electric Vehicle) for connection to the bidirectional terminal ([0023],[0052], [0054], [0059]  The bidirectional outlet interface/ user module will have a receiving means in the form of a standard 100 V/220 V plug for accepting an electrical connection to the vehicle and contains a circuit breaker used to electrically isolate the vehicle from the grid, building from the grid, in case of a power outage, a brownout or a blackout event)
a control panel accessible from the bidirectional terminal ([0046] User module),
 and a means of communication (user module) to a control system of the electrical network ([0047] - [0048] user module connected to the grid and the vehicle via a communication network and capable of establishing direct communication with a utility company, utility meter, computer or a remote communication device), 
wherein said vehicle allowing a transfer of electrical energy from the bidirectional terminal to a power battery of the vehicle and vice versa ([0056]-[0057], [0059] The User module (terminal) controls transferring electrical power between the grid and the vehicle, such as, for example, controlling the electrical power supply to the vehicle which comprises of charging a battery of the vehicle (Vehicle allowing power transfer to the vehicle), and controlling electrical power from the vehicle which comprises discharging the battery of the vehicle (Vehicle allowing power transfer from the vehicle).  Since the transfer of power between the grid and the vehicle is performed when the vehicle is connected to the user module ([0059]), the vehicle allows transfer from the user module to a power battery of the vehicle and vice versa).
said vehicle includes a bidirectional charger and a powertrain.
However, Briane teaches wherein said vehicle (Fig. 3 vehicle 4) includes a bidirectional charger ([0002] and [0048]-[0049] FIG. 1 shows a device 1 integrated in a vehicle which charges a battery 2 of a motor vehicle directly from a network 3 and to return electric power to the network 3. Therefore Device 1 is a bi-directional charger that receives power from a source through its port 4 to charge the battery 2 and returns power through the same port 2 to a load or network. Brianes device/bidirectional regulates current from the network to the battery and regulates voltage from the battery to the load [0012] [0030]- [0031], and [0067].)
Briane does not specifically disclose the vehicle having a powertrain.
However, it is well known to one of ordinary that a vehicle comprises a powertrain system (e.g. the engine, transmission, the driveshaft, differentials, axle) and it would be obvious to one of ordinary skill in the art for the vehicle to comprise the powertrain system in order to move the vehicle for the user’s transportation)
It would have been obvious to a person of ordinary skill in the art to modify the vehicle of Bogolea to include a bidirectional charger in between the vehicle input charge port and the vehicle battery as taught by Briane (FIG. 1), in order to have the ability to charge a battery from a source connected to the vehicles input port and to reversibly supply power from the battery to a load/network through the same device and port as taught by Briane ([0048]-[0049] FIG. 1). 
It would also be obvious to modify the vehicle of Bogolea to include bidirectional charger in between the vehicle port and the vehicle battery in order to make voltage of 
 In regards to the bidirectional charger allowing a transfer of electrical energy from the terminal to a power battery of the vehicle and vice versa, since  Bogolea teaches electrical energy being transferred from the terminal to the vehicle battery (and vice versa) and Briane teaches a vehicle integrated bidirectional charger between the vehicle’s input port and its battery, then one of ordinary skill in the art can see that the combined teachings of Bogolea in view of Briane where Bogolea is modified to have an integrated bidirectional charger receiving/distributing power to/from its input port will thus allowa a transfer of electrical energy from Bogolea’s terminal to Bogolea’s vehicle battery and vice versa.
Bogolea in view of Briane does not teach said bidirectional charger being located underneath the vehicle near the powertrain of the vehicle.
Oh teaches vehicle charger being located underneath the vehicle near the powertrain of the vehicle (See Fig 1 and [0027] of Oh where the charging receptacle 16 is generally located on the underbody of the electric vehicle 12).
It would have been obvious to a person of ordinary skill in the art to place the bidirectional charger of a vehicle as taught by Bogolea in view of Briane to be located underneath the vehicle (and thus near the powertrain) as taught by Oh in order to recharge the vehicle battery without the user exiting the vehicle and manually connecting the vehicle to the charging port, thereby preventing harsh weather exposure.
Although Bogolea discloses a vehicle power battery ([0056]-[0057]) and control panel on a bidirectional charging terminal (Fig. 1, User module containing Bidirectional wherein the control panel is configured such that a user of said vehicle can specify a minimum level of charge of the battery through the control panel when transferring electrical energy from the power battery to the bidirectional terminal.
Loftus teaches wherein the control panel (Human machine interface 26, Fig. 2) is configured such that a user of said vehicle can specify a minimum level of charge of the battery through the control panel (See Fig. 2 showing Human machine interface 26 on EVETA 6 (terminal) where a vehicle is connected to port 18 to supply power to loads connected to ports 20 and 22. An SOC limit can be received via user input at the Human machine interface 26. Fig. 5 block 62 and [0038]) when transferring electrical energy from the power battery to a terminal (SOC is received via user interface 26 and energy is transferred from the electric vehicle to the loads connected to ports 20, 22 via the EVETA 6.Fig. 5 step 64, Fig. 6 S84 and [0038]. The examiner points to Fig. 1 of Bogolea disclosing a bidirectional terminal).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the control panel of Bogolea to be configured such that a user of said vehicle can specify a minimum level of charge of the battery through the control panel when transferring electrical energy from the Bogolea’s power battery to Bogolea’s bidirectional terminal, in order to prevent over-discharge and allow the vehicle sufficient charge to enable it to return from an energy transfer site to an intended destination as taught by Loftus ([0033][0040]).
Bogolea in view of Briane in view of Oh in view of Loftus fails to specifically  wherein the bidirectional charging system is configured to allow the control system of the electrical network to modulate an amount of power supplied to and/or withdrawn from the vehicle according to network needs based on an event schedule sent to the bidirectional terminal.
Sutardja teaches wherein the bidirectional charging system (charge management module 104-5 exchanges charge between the battery 14 and the power receptacle 18 ([0242]) and therefore identified as bidirectional charging system) is configured to allow the control system of the electrical network to modulate an amount of power supplied to and/or withdrawn from the vehicle (Fig. 5A the utility computer 134 receives and transmits data/alternate charging parameters to the supply outlet 20 (i.e. bidirectional terminal) through the power distribution line 21. The charge management module 104-5 receives the data transmitted by the utility computer 134.  The charge management module 104-5 and the utility grid superimposes a high frequency signal on the power line via PLC transceivers 23-2/113-1 to represent binary data (i.e. modulating data on the power line 21 to charger 104-5 via the supply outlet 20/bidirectional terminal ([0256]-[0257])) according to network needs based on an event schedule sent to the bidirectional terminal (transmitted and received alternate charging parameters are costs and times for charging the batteries (network needs based on an event schedule) negotiated by the utility company [0232][0236]).
It would have been obvious to a person of ordinary skill in the art to modify the bidirectional charging system of Bogolea to include wherein the bidirectional charger is configured to allow the control system of the electrical network to modulate an amount of power supplied to and/or withdrawn from the vehicle 
As to claim 2. Bogolea in view of Briane in view of Oh in view of Loftus in view of Sutardja teaches the bidirectional charging system according to claim 1, the level of charge of the battery is a percentage of a maximum charge of the battery ([0023] of Loftus SOC before the battery is charged or discharged is inherently a percentage of a maximum charge of the battery)
Although Bogolea in view of Briane in view of Oh in view of Loftus in view of Sutardja fails to specifically disclose wherein the level of charge value of the battery is between 0% and 60% of a maximum charge of the battery. However, absent an objective showing of criticality with regards to the claimed percentage of the maximum charge of the battery, it would have been obvious to one of ordinary skill in the art through routine experimentation to determine the optimal percentage value of a maximum charge of the battery in order to preserve battery life by maintain a charge level below the maximum charge.
As to claim 5. Bogolea in view of Briane in view of Oh in view of Loftus in view of Sutardja teaches the bidirectional charging system according to claim 1, wherein the bidirectional charging system is configured such that the user adjusts the minimum level of charge of the battery of the vehicle as a function of time in a schedule via the control panel (Fig. 2, Fig. 5 block 62, 64 and [0038] of Loftus).  
It would have been obvious to a person of ordinary skill in the art at the time of 
As to claim 6. Bogolea in view of Briane in view of Oh in view of Loftus in view of Sutardja teaches the bidirectional charging system according to claim 1, wherein the bidirectional charging system is configured such that user can schedule a level of charge of the battery of the vehicle at a particular time through the control panel (EVETA can be configured to receive user input, and to allow a user to stop an energy transfer process at any time [0040]) of Loftus).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the bidirectional charging system of Bogolea to include wherein the system is configured such that user can schedule a level of charge of the battery of the vehicle at a particular time through the control panel of the terminal, in order to prevent over-discharge and allow the vehicle sufficient charge to enable it to return from an energy transfer site to an intended destination as taught by Loftus ([0033][0040]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bogolea (US20090030712) in view of Briane (20110254494) in further view of Oh (US 20140333261) in view of Loftus (US 20150217656) in view of Sutardja (US20080136371) in further view of Sugano (US 20140347017).
As to claim 3. Bogolea in view of Briane in view of Oh in view of Loftus in view of Sutardja teaches the bidirectional charging system according to claim 1, wherein the control panel of the terminal (User module of Fig.1 of Bogolea as bidirectional charging system) 
Bogolea in view of Briane in view of Oh in view of Loftus in view of Sutardja does not disclose wherein the bidirectional charging system is configured such that the user can cancel a limitation of charging controlled by the control system of the electrical network via the control panel 
Sugano teaches wherein the bidirectional charging system is configured such that the user can cancel a limitation of charging controlled by the control system of the electrical network via the control panel (see [0072] [0063] and Fig. 2 wherein the forced termination of charging is effective when the time or the like for charging is limited, and the timing for stopping the charging can be selected by reference to a charging current value displayed on the display section 26 of the charging terminal 21. Power from charging terminal 21 comes from commercial power supply 1).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the control panel of the bidirectional charging system of Bogolea to be configured such that the user can cancel a limitation of charging controlled by the control system of the electrical network via the control panel as taught by Sugano in order to ensure adequate charge for future vehicle use and for the user have the ability to easily opt for charging parameters per unique user needs.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bogolea (US20090030712) in view of Briane (20110254494) in further view of Oh (US 20140333261) in view of Loftus (US 20150217656) in view of Sutardja (US20080136371) in further view of Pratt (US 20110245987).
As to claim 4. Bogolea in view of Briane in view of Oh in view of Loftus in view of Sutardja teaches the bidirectional charging system according to claim 1, 
Bogolea in view of Briane in view of Oh in view of Loftus in view of Sutardja fails to specifically disclose wherein the bidirectional charging system is configured such that the user can cancel a vehicle energy transfer request to the electrical network controlled by the control system of the electrical network via the control panel.
However, Pratt teaches wherein the system is configured such that the user can cancel a vehicle energy transfer request to the electrical network controlled by the control system of the electrical network via the control panel.  ([0063] if an event is sent from the grid event detector 230, the controller 220 coupled with a user interface 226 controls the inverter 245 to discharge the energy storage device 250.  FIG. 2 User interface 226, which is coupled to the controller 220/bidirectional charger allows a user to override the controller 220 and cause the charger 240 to charge the energy storage device 250 or the inverter 245 to discharge the energy storage device ([0065] and FIG. 2).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the bidirectional charging system of Bogolea to include wherein the user can cancel a vehicle energy transfer request to the electrical network controlled by the control system of the electrical network via the panel control of the terminal, as taught by Pratt in order for the user to have user control of the state of .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bogolea (US20090030712) in view of Briane (20110254494) in view of Pratt (US 20110245987) in view of Sutardja (US20080136371) in view of Loftus (US 20150217656).
As to claim 7, Bogolea discloses a bidirectional charging system (Fig. 1, [0046] User module, Grid, Fuel source, vehicle, circuit breaker/switch [0052] and building [0053], home [0023]). Communication means in [0047]) for an electric vehicle (Fig. 1, [0043], [0044] electric Vehicle) the bidirectional charging system comprising:
 a bidirectional terminal Fig. 1, User module containing Bidirectional outlet type interface and processing unit, and fuel source) connected to the electrical network ([0047] the system comprises of a user module connected to the grid and to the vehicle via a communication network. [0020] A communications means, used to establish communications with the utility directly, the utility meter, one or more BEVs/PHEVs/FCVs),
 an electric vehicle for connection to the bidirectional terminal ([0023] The bidirectional outlet will have a receiving means for accepting an electrical connection to the vehicle, which may be in the form of a standard 100 V/220 V plug. [0052] bidirectional outlet contains a switch the switch is used to electrically isolate the vehicle from the grid, building from the grid, in case of a power outage, a brownout or a blackout event), 
an electrical power output to power critical loads (See Fig. 5 S404, 505, and 506 where the electric vehicle supplies power to the building/home when system disconnects the building from the grid) and 
a control panel accessible from the bidirectional terminal ([0046] User module).
Bogolea discloses a control panel accessible from the terminal ([0046] User module), and the energy of the vehicle be used to power critical loads when the main power of the electrical network is not available (See Fig. 5 S404, 505, and 506 where the electric vehicle supplies power to the building/home when system disconnects the building from the grid).
Bogolea fails to specifically disclose wherein the bidirectional charging system is configured such that the user can accept or refuse that energy of the vehicle be used to power critical loads when the main power of the electrical network is not available 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the control panel of accessible from the terminal Bogolea wherein the system is configured such that the user can accept or refuse that the energy of the vehicle be used to power critical loads when the main power of the electrical network is not available, in order for the user to control power reserves to be used for future events (traveling, or unexpected vehicle use).
Bogolea fails to specifically disclose wherein said vehicle includes a bidirectional charger for transferring of electrical energy from the terminal to the battery of the vehicle and vice versa.
 wherein said vehicle includes a bidirectional charger for transferring of electrical energy from a source to the battery of the vehicle and vice versa, ([0002] and [0048]- [0049] FIG. 1 shows a device 1 integrated in a vehicle which charges a battery 2 of a motor vehicle directly from a network 3 and to return electric power to the network 3. Therefore Device 1 is a bi-directional charger that receives power from a source through its port 4 to charge the battery 2 and returns power through the same port 2 to a load or network. Brianes device/bidirectional regulates current from the network to the battery and regulates voltage from the battery to the load [0012] [0030]- [0031], and [0067])
It would have been obvious to a person of ordinary skill in the art to modify the vehicle of Bogolea to include bidirectional charger for transferring of electrical energy from the terminal to the battery of the vehicle and vice versa, in order to have the ability to charge a battery from a source connected to the vehicles input port and to reversibly supply power from the battery to a load/network through the same device and port as taught by Briane ([0048]-[0049] FIG. 1). 
It would also be obvious to modify the vehicle of Bogolea to include bidirectional charger for transferring of electrical energy from the terminal to the battery of the vehicle and vice versa in order to make voltage of the vehicle battery be compatible with the voltage of the power supply network [0008]). 
Bogolea also fails to specifically disclose wherein the bidirectional charging system is configured such that, when the electrical network requests an energy transfer from the vehicle to the electrical network, the user can cancel the request via the control panel.

It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the bidirectional charging system of Bogolea to include wherein the bidirectional charging system is configured such that, when the electrical network requests an energy transfer from the vehicle to the electrical network, the user can cancel the request via the control panel, as taught by Pratt in order for the user to have user control of the state of charge and state of health of vehicle battery, thereby controlling user cost and preventing disruption in use in future events (traveling, or unexpected vehicle use).
Bogolea in view of Briane in view of Pratt fails to specifically disclose wherein the bidirectional charger is configured to allow the control system of the electrical network to modulate an amount of power supplied to and/or withdrawn from the vehicle according to network needs based on an event schedule sent to the bidirectional terminal.
 wherein the bidirectional charger (charge management module 104-5 exchanges charge between the battery 14 and the power receptacle 18 ([0242]) and therefore identified as bidirectional charger) is configured to allow the control system of the electrical network to modulate an amount of power supplied to and/or withdrawn from the vehicle (Fig. 5A the utility computer 134 receives and transmits data/charging parameters/alternate charging parameters to the supply outlet 20 (i.e. bidirectional terminal) through the power distribution line 21. The charge management module 104-5 receives the data transmitted by the utility computer 134 and provides the data to the charge exchange module 106.  The charge management module 104-5 and the utility grid superimposes a high frequency signal on the power line carrier via PLC transceivers 23-2/113-1 to represent binary data (i.e. modulating data on the power line 21 to the charger 104 via the supply outlet 20/bidirectional terminal ([0256]-[0257])) according to network needs based on an event schedule sent to the bidirectional terminal (Alternate charging parameters are costs and times for charging the batteries (network needs based on an event schedule) negotiated by the utility company [0232][0236]).
It would have been obvious to a person of ordinary skill in the art to modify the bidirectional charging system of Bogolea to include wherein the bidirectional charger is configured to allow the control system of the electrical network to modulate an amount of power supplied to and/or withdrawn from the vehicle according to network needs based on an event schedule sent to the bidirectional terminal, as taught by Sutardja in order for the network and the vehicle to conduct communication to control charging using existing equipment used to 
Although Bogolea discloses a vehicle power battery ([0056]-[0057]) and control panel on a bidirectional charging terminal (Fig. 1, User module containing Bidirectional outlet type interface, processing unit, and fuel source as a bidirectional terminal and control panel), Bogolea fails to specifically disclose wherein the control panel is configured such that a user of said vehicle can specify a minimum level of charge of the battery through the control panel when transferring electrical energy from the power battery to the bidirectional terminal.
Loftus teaches wherein the control panel (Human machine interface 26, Fig. 2) is configured such that a user of said vehicle can specify a minimum level of charge of the battery through the control panel (See Fig. 2 showing Human machine interface 26 on EVETA 6 (terminal) where a vehicle is connected to port 18 to supply power to loads connected to ports 20 and 22. An SOC limit can be received via user input at the Human machine interface 26. Fig. 5 block 62 and [0038]) when transferring electrical energy from the power battery to a terminal (SOC is received via user interface 26 and energy is transferred from the electric vehicle to the loads connected to ports 20, 22 via the EVETA 6.Fig. 5 step 64, Fig. 6 S84 and [0038]. The examiner points to Fig. 1 of Bogolea disclosing a bidirectional terminal).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the control panel of Bogolea to be configured such that a user of said vehicle can specify a minimum level of charge of the battery through the control panel when transferring electrical energy from the Bogolea’s power battery to Bogolea’s bidirectional terminal, in order to prevent over-discharge and allow .
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bogolea (US20090030712) in view of Briane (20110254494) in view of Sutardja (US20080136371) in view of Loftus (US 20150217656). 
As to claim 10. Bogolea discloses a bidirectional charging system (Fig. 1, [0046] User module, Grid, Fuel source, vehicle, circuit breaker/switch [0052] and building [0053], home [0023]). Communication means in [0047]) for an electric vehicle (Fig. 1, [0043], [0044] electric Vehicle) the bidirectional charging system comprising:
 a bidirectional terminal Fig. 1, User module containing Bidirectional outlet type interface and processing unit, and fuel source) connected to the electrical network ([0047] the system comprises of a user module connected to the grid and to the vehicle via a communication network (electrical network). [0020] A communications means, used to establish communications with the utility directly, the utility meter, one or more BEVs/PHEVs/FCVs), 
an electric vehicle for connection to the bidirectional terminal ([0023] The bidirectional outlet will have a receiving means for accepting an electrical connection to the vehicle, which may be in the form of a standard 100 V/220 V plug. [0052] bidirectional outlet contains a switch the switch is used to electrically isolate the vehicle from the grid, building from the grid, in case of a power outage, a brownout or a blackout event), 
a means of communication to a control system of the electrical network .
a control panel accessible from the bidirectional terminal ([0046] User module),
Bogolea fails to disclose wherein said vehicle incorporates a bidirectional charger, said bidirectional charger enabling the transfer of electrical energy from the bidirectional terminal to the vehicle battery and vice versa.
However, Briane teaches wherein said vehicle incorporates a bidirectional charger (Fig. 1 device 1), said bidirectional charger enabling the transfer of electrical energy from the source to the vehicle battery and vice versa ([0002] and [0048]- [0049] FIG. 1 shows a device 1 integrated in a vehicle which charges a battery 2 of a motor vehicle directly from a network 3 and to return electric power to the network 3. Therefore Device 1 is a bi-directional charger that receives power from a source through its port 4 to charge the battery 2 and returns power through the same port 2 to a load or network. Brianes device/bidirectional regulates current from the network to the battery and regulates voltage from the battery to the load [0012] [0030]- [0031], and [0067].)
It would have been obvious to a person of ordinary skill in the art to modify the vehicle of Bogolea to modify the vehicle of Bogolea to include bidirectional charger enabling the transfer of electrical energy from the source to the vehicle battery and vice versa, in order to have the ability to charge a battery from a source connected to the vehicles input port and to reversibly supply power from the battery to a load/network 
It would also be obvious to modify the vehicle of Bogolea to include bidirectional charger in between the vehicle port and the vehicle battery in order to make voltage of the vehicle battery be compatible with the voltage of the power supply network [0008]). 
Bogolea fails to specifically disclose wherein the control system of the electrical network modulates the power transferred to and withdrawn from the vehicle by the electrical network according to an event calendar sent to the bidirectional terminal by the control system of the electrical network nor wherein the bidirectional charger is configured to allow the control system of the electrical network to modulate an amount of power supplied to and/or withdrawn from the vehicle according to network needs based on an event schedule sent to the bidirectional terminal.
Sutardja teaches wherein the control system of the electrical network (utility computer 134) modulates the power transferred to and withdrawn from the vehicle by the electrical network (Fig. 5A the utility computer 134 receives and transmits data/charging parameters/alternate charging parameters to the supply outlet 20 (i.e. bidirectional terminal) through the power distribution line 21. The charge management module 104-5 receives the data transmitted by the utility computer 134 and provides the data to the charge exchange module 106.  The charge management module 104-5 and the utility grid superimposes a high frequency signal on the power line carrier via PLC transceivers 23-2/113-1 to represent binary data (i.e. modulating data on the power line 21 to the charger 104 via the supply outlet 20/bidirectional terminal ([0256]-[0257])) according to an event calendar sent to the bidirectional terminal by the control system of the electrical network (Alternate charging parameters are costs and times for charging the batteries (network needs based on an event schedule) negotiated by the utility company [0232][0236]). 
Sutardja also teaches wherein the bidirectional charger (charge management module 104-5 exchanges charge between the battery 14 and the power receptacle 18 ([0242]) and therefore identified as bidirectional charger) is configured to allow the control system of the electrical network to modulate an amount of power supplied to and/or withdrawn from the vehicle (Fig. 5A the utility computer 134 receives and transmits data/charging parameters/alternate charging parameters to the supply outlet 20 (i.e. bidirectional terminal) through the power distribution line 21 (i.e. modulating data on the power line 21 to the charger 104 via the supply outlet 20/bidirectional terminal ([0256]-[0257])) according to network needs based on an event schedule sent to the bidirectional terminal (Alternate charging parameters are costs and times for charging the batteries (network needs based on an event schedule) negotiated by the utility company [0232][0236]).
It would have been obvious to a person of ordinary skill in the art to modify the bidirectional charging system of Bogolea to include wherein the control system of the electrical network modulates the power transferred to and withdrawn from the vehicle by the electrical network according to an event calendar sent to the bidirectional terminal by the control system of the electrical network and wherein the bidirectional charger is configured to allow the control system of the electrical network to modulate an amount of power supplied to and/or withdrawn from the vehicle according to network needs based on an event 
Although Bogolea discloses a vehicle power battery ([0056]-[0057]) and control panel on a bidirectional charging terminal (Fig. 1, User module containing Bidirectional outlet type interface, processing unit, and fuel source as a bidirectional terminal and control panel), Bogolea fails to specifically disclose wherein the control panel is configured such that a user of said vehicle can specify a minimum level of charge of the battery through the control panel when transferring electrical energy from the power battery to the bidirectional terminal.
Loftus teaches wherein the control panel (Human machine interface 26, Fig. 2) is configured such that a user of said vehicle can specify a minimum level of charge of the battery through the control panel (See Fig. 2 showing Human machine interface 26 on EVETA 6 (terminal) where a vehicle is connected to port 18 to supply power to loads connected to ports 20 and 22. An SOC limit can be received via user input at the Human machine interface 26. Fig. 5 block 62 and [0038]) when transferring electrical energy from the power battery to a terminal (SOC is received via user interface 26 and energy is transferred from the electric vehicle to the loads connected to ports 20, 22 via the EVETA 6.Fig. 5 step 64, Fig. 6 S84 and [0038]. The examiner points to Fig. 1 of Bogolea disclosing a bidirectional terminal).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the control panel of Bogolea to be configured such that a user of said vehicle can specify a minimum level of charge of the battery 
As to claim 11, Bogolea in view of Briane in view of Sutardja in view of Loftus teaches the bidirectional charging system according to claim 10, wherein the modulated power is active and/or reactive ([0056] of Bogolea the step of supplying electrical power to the vehicle further comprises of charging a battery of the vehicle. As such the power consumed by the battery is active power).
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bogolea (US20090030712) in view of Briane (20110254494) in further view of Oh (US 20140333261) in view of Loftus (US 20150217656) in view of Sutardja (US20080136371) in further view of  Lacarnoy (US 20150270744). 
As to claim 12 Bogolea in view of Briane in further view of Oh in view of Loftus in view of Sutardja teaches the bidirectional charging system according to claim 1, wherein the vehicle is an electric vehicle (Fig. 1 of Briane) comprising an electric propulsion system with a central motor ([0010] of Briane electronic device for charging and/or for generating electric power for a traction system of a motor vehicle coupled to a battery,) and a vehicle control system (Fig. 1 of Briane, control circuit 8).
 Bogolea in view of Briane in further view of Oh in view of Loftus in view of Sutardja fails to specifically disclose wherein the vehicle includes a LiFePo4 battery.
However, Lacarnoy teaches a LiFePo4 battery (see [0006] lithium iron phosphate (LiFePO4) batteries, can be recharged much more quickly, offering the potential to 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the electric vehicle of Bogolea to include a LiFePo4 battery, as taught by Lacarnoy in order to charge the battery more quickly.
Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bogolea (US20090030712 in view of Briane (20110254494) in view of Pratt (US 20110245987) in view of Sutardja (US20080136371) in view of Loftus (US 20150217656) in further view of Lacarnoy (US 20150270744). 
Bogolea in view of Briane in view of Pratt in view of Sutardja in view of Loftus teaches the bidirectional charging system according to claim 7, wherein the vehicle is an electric vehicle (Fig. 1 of Briane) comprising an electric propulsion system with a central motor ([0010] of Briane electronic device for charging and/or for generating electric power for a traction system of a motor vehicle coupled to a battery,) and a vehicle control system (Fig. 1 of Briane, control circuit 8).
 Bogolea in view of Briane fails to specifically disclose wherein the vehicle includes a LiFePo4 battery.
However, Lacarnoy teaches a LiFePo4 battery (see [0006] lithium iron phosphate (LiFePO4) batteries, can be recharged much more quickly, offering the potential to reduce recovery).  
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the electric vehicle of Bogolea to include a LiFePo4 battery, as taught by Lacarnoy in order to charge the battery more quickly.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bogolea (US20090030712) in view of Briane (20110254494) in view of Sutardja (US20080136371) in view of Loftus (US 20150217656) in further view of Lacarnoy (US 20150270744). 
Bogolea in view of Briane in view of Sutardja in view of Loftus teaches the bidirectional charging system according to claim 10, wherein the vehicle is an electric vehicle (Fig. 1 of Briane) comprising an electric propulsion system with a central motor ([0010] of Briane electronic device for charging and/or for generating electric power for a traction system of a motor vehicle coupled to a battery,) and a vehicle control system (Fig. 1 of Briane, control circuit 8).
 Bogolea in view of Briane in view of Sutardja in view of Loftus fails to specifically disclose wherein the vehicle includes a LiFePo4 battery.
However, Lacarnoy teaches a LiFePo4 battery (see [0006] lithium iron phosphate (LiFePO4) batteries, can be recharged much more quickly, offering the potential to reduce recovery).  
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the electric vehicle of Bogolea to include a LiFePo4 battery, as taught by Lacarnoy in order to charge the battery more quickly.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bogolea (US 20090030712) in view of Briane (20110254494) in further view of Oh (US 20140333261) in view of Loftus (US 20150217656) in view of Sutardja (US20080136371) in view of Kim (US20130020139) in view of Lacour (US20110259656). 
As to claim 15, Bogolea in view of Briane in further view of Oh in view of Loftus 
Bogolea in view of Briane in further view of Oh in view of Loftus in view of Sutardja does not teach wherein the power battery and the bidirectional charger are located underneath the rear side of the electric vehicle.
Kim teaches wherein the power battery is located underneath the rear side of the electric vehicle ([0014] battery modules may be mounted underneath the rear seats.
It would have been obvious to a person of ordinary skill in the art to modify the power battery of Bogolea to be located underneath the rear side of the electric vehicle in order to maximally using the unused space in an existing vehicle to increase the vehicle's drivable distance per charge as taught by Kim ([0014]).
Bogolea in view of Briane in further view of Oh in view of Loftus in view of Sutardja in view of Kim does not teach wherein the bidirectional charger is located underneath the rear side of the electric vehicle.
Lacour teaches wherein the bidirectional charger is located underneath the rear side of the electric vehicle ([0048]- [0049] Fig. 1 the electric connection system comprises two electrically conductive bars 10a, 10b extending underneath the vehicle close to the ground between the front 23 and rear 24 regions of the vehicle. These electrically conductive bars are electrically connected to respective terminals of the vehicles to charge the vehicles electric energy storage means)
It would have been obvious to a person of ordinary skill in the art to modify the bidirectional charger of Bogolea in view of Briane in further view of Oh in view of Loftus in view of Sutardja in view of Kim to be located underneath the rear side 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859